ACCEPTED
                                                                                                  14-15-00169-CV
                                                                                  FOURTEENTH COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             8/14/2015 4:03:40 PM

                    DIOGU DIOGU LAW FIRM                                                    CHRISTOPHER PRINE
                                                                                                           CLERK

                                 P. O. Box 994, Fulshear, Texas 77441

                                          August 14th, 2015                    FILED IN
                                                                        14th COURT OF APPEALS
The Clerk of the Court                                                     HOUSTON, TEXAS
Christopher Prine, Clerk                                                8/14/2015 4:03:40 PM
14th Court of Appeals                                                   CHRISTOPHER A. PRINE
                                                                                 Clerk
Houston, Texas


14-15-00169-CV, TC #13-DCV-203712, Diogu Kalu Diogu II v. Linebarger Goggan Blair &
Sampson, Fort Bend County Tax Assessor Collector, and Fort Bend Appraisal District

                 ARRANGEMENT TO PAY FOR BOTH THE CLERK’S RECORD A
                       ND THE COURT REPORTER’S TRANSCRIPT

Dear Honorable Clerk of the said Court:

Please note that the Appellant is making an arrangement to pay for both the Clerk’s record
and the Court Reporter’s Transcript for the above matter.

Thanks again for your professional Courtesy on this matter.

Respectfully:

/S/ Diogu Kalu Diogu II, LL.M.
Attorney at Law
Bar No. 24000340
Phone (713) 791 3225
Fax    (832) 408 7611

Enclosures:

Designation of Clerk’s record on Appeal/Request for Court Reporter’s Transcript




       Email: diogu.diogu.law.firm@gmail.com · Fax: 832-408-7611· Direct:(713)-791-3225